                                                                            Case 2:20-cv-00982-KJD-NJK Document 10 Filed 07/08/20 Page 1 of 3



                                                                        1   GARY E. SCHNITZER, ESQ.
                                                                            Nevada Bar No. 395
                                                                        2   KRAVITZ, SCHNITZER & JOHNSON, CHTD.
                                                                            8985 South Eastern Avenue, Suite 200
                                                                        3   Las Vegas, Nevada 89123
                                                                            (702) 222-4142 Direct
                                                                        4   (702) 362-2203 Facsimile
                                                                            Email: gschnitzer@ksjattorneys.com
                                                                        5   Attorney for Defendant
                                                                            LexisNexis Risk Solutions
                                                                        6

                                                                        7
                                                                                                         UNITED STATES DISTRICT COURT
                                                                        8
                                                                                                                DISTRICT OF NEVADA
                                                                        9
                                                                       10   GWO CHING LIOU,
                                                                                                                                Case No.: 2:20-cv-00982-KJD-NJK
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11
                                                                                                           Plaintiff,
                                                                       12                                                       STIPULATION AND ORDER TO
                                                                            vs.                                                 EXTEND TIME TO ANSWER OR
                                                                       13                                                       OTHERWISE PLEAD
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                            LEXISNEXIS RISK SOLUTIONS, INC., a
                                                                       14   foreign corporation,                                (FIRST REQUEST)
                                             (702) 362-6666




                                                                       15                                 Defendants.
                                                                       16

                                                                       17          Pursuant to Local Rule IA 6-1 of the United States District Court for the District of Nevada,
                                                                       18   Defendant LexisNexis Risk Solutions (“Defendant”) and Plaintiff Gwo Ching Liou (“Plaintiff”),
                                                                       19   by and through their respective counsel, hereby stipulate as follows:
                                                                       20          1.      Plaintiff filed his Complaint on June 1, 2020;
                                                                       21          2.      Defendant was served with the Complaint on June 25, 2020;
                                                                       22          3.      Defendant’s deadline to answer or respond to Plaintiff’s Complaint is July 16, 2020;
                                                                       23          4.      Defendant has requested, and Plaintiff has consented to, an extension until August
                                                                       24   3, 2020 for Defendant to file an Answer or otherwise respond to the Complaint;
                                                                       25          5.      An extension until August 3, 2020 for Defendant to answer or respond to Plaintiff’s
                                                                       26   Complaint will not alter the date of any event or deadline already fixed by the Court or prejudice
                                                                       27   any party;
                                                                       28
                                                                                                                            1
                                                                            Case 2:20-cv-00982-KJD-NJK Document 10 Filed 07/08/20 Page 2 of 3



                                                                        1          6.      Good cause exists to grant the stipulation as the additional eighteen (18) days are

                                                                        2   needed to allow Defendant to complete its investigation of Plaintiff’s allegations, including a

                                                                        3   review of all relevant documents;

                                                                        4          7.      Pursuant to Civil Local Rules 6.2 and 7.1, Plaintiff and Defendant agree that

                                                                        5   Defendant shall have up to and including August 3, 2020 to file a responsive pleading to

                                                                        6   Plaintiff’s Complaint.

                                                                        7          8.      WHEREAS, this is the first request by the Parties seeking such extension;

                                                                        8          THEREFORE, in consideration of the foregoing, and for good cause, IT IS HEREBY

                                                                        9   STIPULATED AND AGREED by and between the Parties as follows:
                                                                       10   //
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11   //

                                                                       12   //

                                                                       13   //
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                       14   //
                                             (702) 362-6666




                                                                       15   //

                                                                       16   //

                                                                       17   //

                                                                       18   //

                                                                       19   //

                                                                       20   //

                                                                       21   //

                                                                       22   //

                                                                       23   //

                                                                       24   //

                                                                       25   //

                                                                       26   //
                                                                       27   //

                                                                       28
                                                                                                                            2
                                                                            Case 2:20-cv-00982-KJD-NJK Document 10 Filed 07/08/20 Page 3 of 3



                                                                        1          Defendant LEXISNEXIS RISK SOLUTIONS shall have up to and including August 3,

                                                                        2   2020 to file an Answer or Otherwise Plead to Plaintiff’s Complaint.

                                                                        3

                                                                        4          IT IS SO STIPULATED.

                                                                        5          DATED this 7th day of July, 2020.

                                                                        6
                                                                             /s/ Kevin L. Hernandez                            /s/ Gary E. Schnitzer
                                                                        7
                                                                             Kevin L. Hernandez, SBN 12594                     Gary E. Schnitzer, Esq., SBN 395
                                                                        8    LAW OFFICE OF KEVIN L. HERNANDEZ                  KRAVITZ, SCHNITZER & JOHNSON,
                                                                             8872 S. Eastern Ave., Suite 270                   CHTD.
                                                                        9    Las Vegas, NV 89123                               8985 South Eastern Avenue, Suite 200
                                                                             Telephone: (702) 563-4450                         Las Vegas, NV 89123
                                                                       10    Facsimile: (702) 552-0408                         Telephone: (702) 222-4142
KRAVITZ, SCHNITZER & JOHNSON, CHTD.




                                                                       11    Email: kevin@kevinhernandezlaw.com                Facsimile: (702) 362-2203
                                                                                                                               Email: gschnitzer@ksjattorneys.com
                                                                       12                                                      Attorneys for Defendant
                                                                                                                               LexisNexis Risk Solutions
                                                                       13
                                      8985 S. Eastern Ave., Ste. 200
                                        Las Vegas, Nevada 89123




                                                                                   IT IS ORDERED.
                                                                       14
                                             (702) 362-6666




                                                                       15
                                                                                               8
                                                                                   DATED this _____ day of July, 2020.
                                                                       16

                                                                       17                                               _______________________________
                                                                                                                        United States Magistrate Judge
                                                                       18

                                                                       19

                                                                       20

                                                                       21

                                                                       22

                                                                       23

                                                                       24

                                                                       25

                                                                       26
                                                                       27

                                                                       28
                                                                                                                           3
